Citation Nr: 1021913	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  08-24 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUE

Propriety of the reduction in the rating for chronic 
obstructive pulmonary disease (COPD) from 60 to 30 percent, 
effective February 1, 2008.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to 
January 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2007 rating decision issued 
by the RO.  The Veteran requested a hearing before a Veterans 
Law Judge at the RO in his August 2008 Substantive Appeal.  
He withdrew his request in November 2009.  See 38 C.F.R. 
§ 20.704(e) (2009).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in April 2007 and April 2008.  

By rating action in August 2007, the RO proposed to reduce 
the rating for the Veteran's COPD from 60 percent disabling 
to 30 percent.  The Veteran was informed of the proposal by 
letter dated August 2, 2007, and was given 60 days to 
respond.

The Veteran was afforded VA pulmonary function tests in 
September 2006, November 2006, June 2007, June 2008, and June 
2009.  At no time did the test include a measurement of the 
DLCO (SB).  38 C.F.R. § 4.96 clearly states:

(2) If the DLCO (SB) (Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method) test is not of 
record, evaluate based on alternative 
criteria as long as the examiner states 
why the test would not be useful or valid 
in a particular case. (emphasis added)

Because this portion of the pulmonary function is missing 
without explanation, the case must be returned in order that 
a pulmonary function test complete with a DLCO (SB) reading 
be obtained, OR for the examiner to state why the test would 
not be useful or valid in this case.

At the same time, any additional treatment records should 
also be procured.

In view of the foregoing, the case is REMANDED for the 
following actions:

1.  The RO should contact the Veteran and 
obtain from him the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the veteran for COPD since 
June 2008.  After the Veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  The veteran should be afforded a VA 
respiratory examination to determine the 
severity of his COPD.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder and a copy of this remand must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  The examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Respiratory (Obstructive, Restrictive and 
Interstitial)Examination.  
Testing is to include a pulmonary 
function test complete with a DLCO (SB) 
reading, unless the examiner can provide 
a reasonable explanation as to why the 
test would not be useful or valid in this 
particular case.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




